DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of the species of anticaries particulate material (claims 1-26) in the reply filed on 25 May 2021 is acknowledged.
Claims 27-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2021.


Compact Disc Submission
The compact disc submission in this application has been entered.

Claim Numbering
Claim 16 appears to have been inadvertently skipped in the claim numbering. As such, the examiner will proceed in examination as if claim 16 has been cancelled.


Claim Interpretation
Water Solubility of Various Fluorides: Claims 2-3 recite a hydrophilic anticaries agent with a certain value of water solubility of at least about 50 parts by weight per 100 parts by weight of water. Claim 5, which ultimately depends upon claims 2-3, recite that the particles comprise stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof. As such, the examiner has proceeded in examination with the understanding that stannous fluoride, sodium fluoride, and sodium monofluorophosphate inherently have a water solubility of at least about 50 parts by weight per 100 parts by weight of water.
Carbamide Peroxide and Urea Peroxide: As best understood by the examiner, the terms “carbamide peroxide”, “urea peroxide”, and “urea-hydrogen peroxide adduct” are understood to refer to the same compound.


Claims Over Which No Indefiniteness Rejection has been Written
The examiner considered writing an indefiniteness rejection over claims 5-6 and 8 for using improper Markush language, but has decided not to write such a rejection. The examiner has presented the following rationale in support of this decision.

MPEP 2173.05(h)(I), fourth paragraph in section is reproduced in part below.

A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

As instant claims 5-6 and/or 8 do not recite the phrase “selected from the group comprising”, these claims are not understood to be indefinite.
For the purposes of examination under prior art, claim 5 is understood to require at least one of the recited fluorides, mixtures of the recited fluorides, or mixtures of at least one of the recited fluorides with an unrecited fluoride. Claims 6 and 8 will be interpreted similarly.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicaTung obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, 17, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1).

As to part (a) of claim 1, this requires hydrophilic anticaries agent particles. Robbins teaches anti-caries agents such as sodium-, calcium-, magnesium-and stannous fluoride, aminefluorides, disodium monofluorophosphate and sodium trimetaphosphate, as of Robbins, page 15, paragraph 00064. These are understood to be hydrophilic.
Robbins differs from the claimed invention because there is no clear indication that the fluorides are present in the form of particles.
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image1.png
    182
    400
    media_image1.png
    Greyscale

Tung also teaches hydrophobic carriers in paragraph 0011.
en arguendo and with regard to this ground of rejection only, the examiner understands that while Tung teaches both liquid and solid hydrophobic carriers, Tung does not appear to teach semisolid hydrophobic carriers.
It would have been prima facie obvious for one of ordinary skill in the art to have used the hydrophilic anticaries agent particles of Tung in the composition of Robbins. Robbins is drawn to a composition comprising at least 50% hydrophobic phase and hydrophilic anticaries agent particles. While Robbins teaches hydrophilic anticaries agent, Robbins does not clarify that said hydrophilic anticaries agent should be present in a particle. Tung teaches that hydrophilic anticaries agent particles in a hydrophobic environment can be used as a toothpaste to clean teeth and/or to treat or prevent caries. As such, the skilled artisan would have been motivated to have used the hydrophilic anticaries agent particles of Tung in the composition of Robbins to have predictably treated and/or prevented caries with a reasonable expectation of success. 
As to part (b) of claim 1, this requires at least 50% by weight of hydrophobic phase. Robbins teaches petrolatum in amounts of 1% to 50%, as of Robbins, page 10, paragraph 00043. The composition additionally comprises various silicone polymers, as of Robbins, page 15, Example 1, reproduced below.

    PNG
    media_image2.png
    406
    880
    media_image2.png
    Greyscale

These silicones are hydrophobic, as of Robbins, page 6, paragraph 00031. The silicones may be in an amount of about 40% to 60%, as of Robbins, page 7, paragraph 00032. As such, the sum of the hydrophobic ingredients in Robbins appears to overlap with the required amount of at least 50% of hydrophobic phase.
As to claim 1, the claim requires a semisolid oral dispersion. As best understood by the examiner, the combination of petrolatum and hydrophobic silicones in Robbins would have resulted in a semisolid oral dispersion.
As to claims 2-5, Tung teaches sodium fluoride, potassium fluoride, ammonium fluoride, sodium fluorosilicate, and sodium monofluorophosphate, as of paragraph 0010, and Robbins teaches stannous fluoride, sodium fluoride, potassium fluoride, sodium monofluorophosphate, sodium fluorosilicate, ammonium fluorosilicate, amine fluoride, and ammonium fluoride, as of page 15, paragraph 00065 of Tung. These read on the specific fluorides of claims 4-5. As best understood by the examiner, these fluorides have the required water solubility of claims 2-3; see the above section entitled “Claim Interpretation.”

As to claims 7-8, Robbins teaches cetylpyridinium chloride as an antimicrobial, as of Robbins, page 7, paragraph 00033.
As to claim 9, Robbins teaches zinc and tin as antimicrobials, as of Robbins, page 14, paragraph 00063.
As to claim 10, Robbins teaches stannous fluoride, as of Robbins, page 15, paragraphs 00064-00065.
As to claim 11, Robbins teaches a whitening agent, as of Robbins, abstract. This is understood to read on the required bleaching agent.
As to claims 12-15, Robbins teaches urea peroxide as of page 12, paragraphs 00053-00054, and PVP-H2O2, as of Robbins, pages 12-13, paragraph 00055. With regard to claim 12, while Robbins does not explicitly teach that these compositions are in the form of a particle, the skilled artisan would have expected that urea peroxide and PVP-H2O2 are water soluble and insoluble in oil phase such as that in Robbins and/or Tung. As such, the skilled artisan would have expected that urea peroxide and PVP-H2O2 would have been present in the form of particles even if this were not explicitly taught by Robbins or Tung. This is at least because, as these compounds are insoluble in the nonpolar medium in which they are present, the skilled artisan would not have expected these compounds to have been dissolved therein; rather, the skilled artisan would have expected these compounds to have been suspended therein.

As to claim 21, Robbins teaches petrolatum, as of Robbins, page 15, Example 1, reproduced above.
As to claims 22-23, the composition exemplified by Robbins comprises bleaching agents, as of Robbins, page 15, paragraph 00066, embodiment reproduced above. This embodiment has a bleaching agent; namely, a combination of hydrogen peroxide and polyvinyl pyrrolidone. As such, there would have been a reasonable expectation that the composition of Robbins would have had a bleaching efficacy of at least about 1, and would have had the ratio required by claim 23. Something which is old (e.g. the composition of Robbins) does not become patentable upon the discovery of a new property (a numerical value for bleaching efficacy), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). Additionally, the examiner must present rationale or evidence tending to show inherency. See MPEP 2112(IV). In this case, the evidence and rationale provided by the examiner is that the composition of Robbins has a compound that is known for bleaching and whitening; namely, a peroxide, e.g. as of Robbins, page 1, paragraph 0004. Therefore, there would have been a reasonable expectation that the composition of Robbins would have had the required bleaching and whitening properties.
As to claim 24, the compositions of both Robbins and Tung are for oral care usage as toothpastes or dental compositions. As such, the skilled artisan would have been motivated to have applied these compositions to a tooth surface. Robbins also 
As to claims 25-26, Robbins teaches a kit comprising the composition and additional ingredients such as an applicator, as of Robbins, page 16, paragraphs 00068-00069.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), the combination further in view of Rajaiah et al. (US 2014/0100303 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Tung is drawn to anticaries ingredients as particles in a hydrophobic phase. See the rejection above over Robbins in view of Tung by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach a cone penetration consistency value.
Rajaiah et al. (hereafter referred to as Rajaiah) is drawn to a dental adhesive composition, as of Rajaiah, title and abstract. Rajaiah teaches that the composition includes petrolatum, as of Rajaiah, at least paragraphs 0092-0094. Rajaiah teaches using petrolatum with a cone penetration consistency value of between 180 and 245, as of Rajaiah, paragraph 0099.
Rajaiah does not teach anticaries agents in the form of particles.

As to claims 18-19, Rajaiah teaches a cone penetration consistency value range, though it is not entirely clear whether this range is for the composition as a whole, the hydrophobic phase by itself, or petrolatum by itself. Nevertheless, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of petrolatum with a range of cone penetration values is taught by Rajaiah. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of cone penetration consistency value for either the composition as a whole, for the hydrophobic phase by itself, or for petrolatum by itself by routine experimentation. Additionally, as of MPEP 2144.05(II)(A), it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, by substantially the same means, is not such an invention as will sustain a patent, even though the changes .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2017/048216 A1) in view of Tung (US 2008/0292565 A1), the combination further in view of Rajaiah et al. (US 2011/0094415 A1).
Robbins is drawn to a dental composition with made from hydrophobic phase comprising various anticaries ingredients. Tung is drawn to anticaries ingredients as particles in a hydrophobic phase. See the rejection above over Robbins in view of Tung by themselves. The examiner notes that Robbins teaches petrolatum, as of Robbins, at least page 10, paragraph 00043.
Robbins does not teach the required drop melting point.
Rajaiah et al. (hereafter referred to as Medeiros after the second inventor) is drawn to a denture adhesive article, as of Medeiros, title and abstract. Said composition includes petrolatum having a melting point between 38°C and 60°C, as of Medeiros, paragraph 0107. The melting point referred to in paragraph 0107 of Medeiros appears to be the drop melting point, as of Medeiros, paragraph 0034.
Medeiros does not teach an anticaries agent in the form of a particle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Robbins in view of Tung to have had a drop melting point in the range of between 38°C and 60°C. Robbins teaches a composition comprising .


Claims 1-5, 7-15, 17, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 2008/0292565 A1).
Tung is drawn to a composition for tooth fluoridation and remineralization, as of Tung, title and abstract. Tung teaches applying a non-aqueous (e.g., varnish-based) composition (e.g., a suspension), containing solid particles of water soluble salts of calcium, phosphate, and fluoride, to the aqueous environment of the mouth, as of the abstract of Tung. The composition recited by claim 1 of Tung has the following elements, as of Tung, page 9, left column, claim 1, reproduced below.

    PNG
    media_image1.png
    182
    400
    media_image1.png
    Greyscale


As to claim 1, the claim requires that the composition have over 50% hydrophobic phase. Tung, paragraph 0059, appears to teach an example comprising 10 wt-% calcium sulfate, 6 wt-% disodium phosphate, and 5 wt-% sodium fluoride, with the remainder of the composition apparently being hydrophobic phase. As such, the amount of hydrophobic phase of the composition of Tung, paragraph 0059, appears to be about 79%, which is above 50%, as required by the instant claims.
As to claim 1, the claim requires that the composition be semisolid. As best understood by the examiner, Tung does not appear to teach a single embodiment drawn to a semisolid. Nevertheless, in paragraph 0011, Tung teaches pastes and gels as “solid” non-aqueous carriers; while Tung teaches pastes and gels to be solid, the examiner understands these to be semisolid as pastes and gels act both like a highly viscous liquid as well as a solid. As such, Tung teaches embodiments comprising anticaries particles dispersed in a non-aqueous liquid, but elsewhere in the reference teaches a non-aqueous semisolid. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-
As to claims 2-5, Tung teaches sodium fluoride and sodium monofluorophosphate, as of Tung, paragraph 0046. These are understood to have solubility values in the claimed range required by claims 2-3; see the above section entitled “Claim Interpretation.”
As to claims 7-8, Tung teaches chlorhexidine as an antimicrobial agent, as of Tung, paragraph 0009.
As to claims 9-10, Tung teaches stannous fluoride, as of Tung, paragraph 0046. While the purpose of stannous fluoride in Tung appears to be for being a fluoride source rather than antimicrobial purposes, it is still the case that the stannous fluoride of Tung is the same compound as that recited by the instant claims, and the skilled artisan would have expected that the stannous fluoride of Tung would have had the same effect as the claimed stannous fluoride.
As to claims 11-13, Tung teaches carbamide peroxide as a bleaching agent, as of Tung, paragraph 0009.
As to claims 14-15, as best understood by the examiner, carbamide peroxide is understood to be an adduct of urea and hydrogen peroxide, and is understood to have the same meaning as urea peroxide. Tung teaches carbamide peroxide as of paragraph 0009, as well as page 9, right column, claim 11 of Tung.

As to claim 21, Tung teaches both mineral oil and wax in paragraphs 0011 and 0027. As such, the skilled artisan would have been motivated to have modified the composition of Tung such that the hydrophobic phase would have comporised both mineral oil and wax.
As to claims 22-23, Tung teaches compositions including carbamide peroxide. The skilled artisan would have expected that in the case of compositions comprising carbamide peroxide, the resultant composition would have had a bleaching efficacy in the claimed range because carbamide peroxide is a known bleaching agent. Something which is old (e.g. a composition comprising carbamide peroxide) does not become patentable upon the discovery of a new property (that the composition has a bleaching efficiency in a specific claimed range), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 24, the composition of Tung is intended to be used on teeth, as of Tung, title and abstract. As such, the skilled artisan would have been motivated to have applied the composition of Tung to the oral cavity. Tung also teaches using a brush or other applicator to apply the composition, as of the last sentence of paragraph 0027.
As to claims 25-26, Tung teaches kits as of paragraphs 0014, 0030, and 0049. Tung also teaches a delivery carrier such as a brush, cotton, or tray, as of Tung, paragraph 0027.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/842,800 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum, as of instant claim 21.

The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 and 17-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,849,729. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of 
Conflicting claim 1 is drawn to an oral care composition comprising at least 60% of hydrophobic phase. Conflicting claim 12 recites stannous fluoride or stannous chloride as additional oral care agents. Conflicting claim 10 recites that the hydrophobic phase comprises mineral oil thickened with wax, mineral oil thickened with polyethylene, petrolatum, or combinations thereof.
The instant and conflicting claims differ at least because the conflicting claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the conflicting claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the conflicting claims would have comprised particles of stannous fluoride in hydrophobic phase even if the conflicting claims do not explicitly recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.


Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/842,806 (reference application). Although the claims of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum, as of instant claim 21.
The copending claims are drawn to a semisolid dispersion comprising a) solid hydrophilic active agent particles; b) at least about 50%, by weight of the dispersion, of hydrophobic phase, as of copending claim 1. The copending claims recite “fluoride” as an anticaries active agent, as of copending claim 10.
The instant and copending claims differ because the copending claims recite various beneficial bacteria in copending claims 6-7. For at least this reason, there is no case of statutory double patenting. Nevertheless, the subject matter of copending claim 10 appears to be within the scope of instant claim 1, resulting in a prima facie case of anticipatory-type non-statutory double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum, as of instant claim 21.
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) hydrophobic continuous phase comprising petrolatum. Copending claim 20 recites an additional oral care agent comprising stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,208 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum, as of instant claim 21.
The copending claims are drawn to a semisolid oral care dispersion comprising a hydrogen peroxide adduct and at least 50% of a discontinuous phase comprising petrolatum. Copending claim 18 recites stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/014,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from stannous fluoride, sodium fluoride, sodium monofluorophosphate, amine fluoride, or mixtures thereof, as of instant claim 5. The hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum, as of instant claim 21.
The copending claims are drawn to a semisolid oral dispersion comprising a) hydrophilic discontinuous phase comprising bleaching agent particles; and b) 
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 and 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/008,681 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a semisolid oral dispersion. Said dispersion comprises hydrophilic anticaries agent particles, and at least 50% of the dispersion of hydrophobic phase. The hydrophilic anticaries agent particles may be made from 
The copending claims are drawn to an oral care composition comprising at least 60% hydrophobic phase along with particles made from polyvinyl pyrrolidone complexed with hydrogen peroxide. Copending claim 6 recites that the hydrophobic phase may be mineral oil thickened with wax or polyethylene, as well as petrolatum. Copending claim 19 recites stannous fluoride.
The instant and copending claims differ at least because the copending claims do not recite that stannous fluoride is in the form of a particle. Nevertheless, the composition of both the instant and the copending claims includes stannous fluoride in a hydrophobic environment. As such, the skilled artisan would have expected that the composition of the copending claims would have comprised particles of stannous fluoride in hydrophobic phase even if the copending claims do not recite this. This is at least because stannous fluoride is insoluble in a hydrophobic phase; and as such would have been in the form of particles in said hydrophobic phase rather than dissolved therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612